                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  CHATTANOOGA DIVISION

  TURKEISHA DOUGLASS,                               )
                                                    )
                                                    )               1:20-CV-00101-DCLC
                 Plaintiff,                         )
                                                    )
         vs.                                        )
                                                    )
  ANDY BERKE, MAYOR and CITY OF                     )
  CHATTANOOGA, TENNESSEE,                           )
                                                    )
                 Defendants




                                              ORDER

        The parties have filed a Joint Motion to Enter Agreed Consent Judgment and Decree

 [Doc. 21]. The parties state they have agreed to the resolution of this matter and request the Court

 to enter an order memorializing their agreement and staying the case until one of three listed events

 occurs [see Doc. 21-1, pg. 3-5]. While the Court believes the entry of an agreed consent decree is

 appropriate, the Court has reservations regarding granting a stay. The Court will discuss this

 matter with the parties during the previously scheduled teleconference set for tomorrow,

 September 3, 2020 at 1:30 p.m. EDT. Plaintiff’s counsel and Defendants’ counsel shall call the

 chambers conference line at 866-390-1828 and enter access code 4845352 at the designated time.

        SO ORDERED:




                                               s/ Clifton L. Corker
                                               United States District Judge




Case 1:20-cv-00101-DCLC-CHS Document 22 Filed 09/02/20 Page 1 of 1 PageID #: 70
